            Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

THE NORTHWESTERN MUTUAL                                 *
LIFE INSURANCE COMPANY,
                                                        *
         Plaintiff,
                                                        *
    v.                                                                Civil Action No. 8:19-cv-01237-PX
                                                        *
PERCY ESCOTO, et al.
                                                        *
         Defendants.
                                         ***
                             MEMORANDUM OPINION AND ORDER

         Pending in this insurance coverage action is Defendant Percy Escoto’s motion to dismiss

and Plaintiff’s motion to appoint a guardian ad litem for the minor Defendants. ECF Nos. 28,

32, 36. The motions are fully briefed, and no hearing is necessary. See Loc. R. 105.6. For the

following reasons, the Court denies the motion to dismiss the Amended Complaint (ECF No.

32), and grants the motion to appoint a guardian ad litem for the three minor defendants (ECF

No. 36).

    I.       Factual Background1

         In 2012, Sergio Escoto purchased from Plaintiff Northwestern Mutual Life Insurance

Company (“NML”) a million-dollar life insurance policy. ECF No. 30 ¶ 10. Shanell Escoto,

Sergio’s then wife, had been named direct beneficiary of the policy. Id. However, on October

30, 2015, Sergio submitted a change of beneficiary form naming Sergio’s father, Percy Escoto,

and Sergio’s three minor children D.E., T.E., and T.H. as direct beneficiaries in lieu of Shanell.




         1
           NML amended its Complaint pursuant to Federal Rule of Civil Procedure 15(a)(1)(B). Accordingly, the
Court construes the averred facts in the Amended Complaint as true and most favorably to Plaintiff. See Ibarra v.
United States, 120 F.3d 472, 474 (4th Cir. 1997). The Court also denies as moot Defendant Escoto’s motion to
dismiss the original Complaint. ECF No. 28.
            Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 2 of 7



Id. ¶ 13.

         Sergio had not properly completed this change of beneficiary form, so his financial

representative had Sergio resubmit a new completed form the following day. Id. ¶ 14. In the

new form, Sergio listed only his father as a direct beneficiary but also checked the box

instructing NML “to include all children of the Insured as direct beneficiaries without naming

them or to add to the direct beneficiaries named.” Id. Sergio, however, also listed his children as

contingent beneficiaries of the policy. Id. Under the policy terms, direct beneficiaries were to

receive equal shares of the insurance proceeds while contingent beneficiaries would receive

funds only if no direct beneficiary survived the insured. Id. ¶ 19.

         Sergio died on July 4, 2016. Id. ¶ 15. NML, in turn, paid Percy Escoto, as the only direct

beneficiary under the policy, the entirety of the policy proceeds totaling $988,488.95 after

funeral expenses. Id. ¶¶ 20-21. On July 7, 2017, Shanell Escoto contacted NML, insisting that

NML erred in its disbursement of the policy. Id. ¶ 22. She also complained to the Maryland

Insurance Administration later that year, which prompted NML to investigate the matter. Id. ¶¶

22-23.

         NML ultimately concluded that, in addition to Percy, Sergio’s three children were also

direct beneficiaries under the policy. Id. ¶ 24. Accordingly, NML now believes the policy

benefits should have been distributed to Percy and the children in four equal shares.

         To correct this error, NML first requested of Shanell the names and dates of birth for

each minor child to facilitate payment. Id. ¶¶ 26-28. NML has yet to this receive this

information. Id. ¶ 29. NML next requested that Percy Escoto refund the children’s shares issued

to him in error. Id. ¶ 25. Percy Escoto conveyed that he did not wish to discuss the matter and

did not return the funds. Id. ¶ 30.



                                                 2
              Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 3 of 7



          Consequently, NML seeks a declaration from this Court naming the children as lawful

direct beneficiaries of the policy (Count I). Id. ¶¶ 31-33. NML also seeks to disgorge the funds

from Percy Escoto by way of an unjust enrichment claim (Count II) should NML prevail on

Count I. Id. ¶¶ 34-35. Defendant moves to dismiss the Amended Complaint, contending that

NML lacks standing to bring either claim. ECF No. 32.

    II.       Standard of Review

          Whether a party retains standing to bring a claim pursuant to Article III of the United

States Constitution implicates the Court’s subject matter jurisdiction.2 See Fed. R. Civ. P.

12(b)(1); White Tail Park, Inc. v. Stroube, 413 F.3d 451, 459 (4th Cir. 2005); Axel Johnson, Inc.

v. Carroll Carolina Oil Co., Inc., 145 F.3d 660, 661–62 (4th Cir. 1998). Subject matter

jurisdiction concerns this Court’s “very power to hear the case.” Owens–Illinois, Inc. v. Meade,

186 F.3d 435, 442 n.4 (4th Cir. 1999). Accordingly, questions of standing must be resolved prior

to any decision on the merits. Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir.

1999).

          When reviewing whether the Court retains subject matter jurisdiction pursuant to Rule

12(b)(1), the Court takes the factual allegations in the complaint as true, and if sufficient to

invoke subject matter jurisdiction, the motion must be denied. See Kerns v. United States, 585

F.3d 187, 192 (4th Cir. 2009); see also Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018).

Stated differently, dismissal is warranted only where “material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Evans v. B.F. Perkins,


          2
           While Percy Escoto characterizes his motion as one to dismiss the claims under Rule 12(b)(6), the motion
is more aptly construed as a challenge to subject matter jurisdiction under Rule 12(b)(1). Pye v. United States, 269
F.3d 459, 466 (4th Cir. 2001); Miller v. Pacific Shore, 224 F. Supp. 2d 977, 994 (D. Md. 2002); see also Pitt Cty. v.
Hotels.com, L.P., 553 F.3d 308, 311 (4th Cir. 2009) (noting that the district court recharacterized a defendant’s
challenge to standing from a motion to dismiss for failure to state a claim under Rule 12(b)(6) to a motion to dismiss
for lack of subject matter jurisdiction under Rule 12(b)(1)).


                                                          3
               Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 4 of 7



Co., 166 F.3d 642, 647 (4th Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991)).

   III.        Analysis

          A.      Standing

          A plaintiff has standing where it has sustained an injury in fact, fairly traceable to the

defendant’s conduct, and likely to be redressed by a favorable decision. See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560–61 (1992); Baehr v. Creig Northrop Team, P.C., 953 F.3d 244,

252 (4th Cir. 2020). NML bears the burden of demonstrating that it retains standing for each

claim and for the relief sought. Town of Chester v. Laroe Estate, Inc., 137 S.Ct. 1645, 1650

(2017) (internal quotation marks omitted). NML has carried that burden as to both claims.

          On the declaratory relief count, NML may seek such relief where “substantial

controversy” exists “between parties having adverse legal interests, of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.” Maryland Cas. Co. v. Pacific Coal &

Oil Co., 312 U.S. 270, 273 (1941); see also Miller v. Augusta Mut. Ins. Co., 157 F. App’x 632,

637 (4th Cir. 2005) (citing White v. Nat’l Union Fire Ins. Co., 913 F.2d 165, 167 (4th Cir. 1990))

(incorporating standing analysis into the declaratory judgment’s “case and controversy”

analysis). In this circumstance, a Court generally may “declare the rights and other legal

relations of any interested party.” Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 375

n.3 (4th Cir. 1994) (citing 28 U.S.C. § 2201); see also White, 913 F.2d at 167; Aetna Life Ins. Co.

v. Haworth, 300 U.S. 227, 241 (1937) (the “actual controversy” requirement is synonymous with

the Article III requirements). Indeed, insurance carriers often seek declaratory relief to clarify its

coverage obligations, provided it can establish an actual “case or controversy” and a sufficiently

imminent injury. See Maryland Cas. Co. 312 U.S. at 274 (finding declaratory judgment proper



                                                    4
           Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 5 of 7



where more than one party asserted coverage under the insurance policy); Nautilus Ins. Co., 15

F.3d at 375 (holding that insurer’s action for declaratory judgment as to insurance policy’s

coverage was “case of actual controversy”); White, 913 F.2d at 167; Miller, 157 F. App’x at 637;

see also Lott v. Scottsdale Ins. Co., 811 F. Supp. 2d 1224, 1229 n.5 (E.D. Va. 2011) (declaratory

relief appropriate to determine insurer’s coverage obligations).

         NML retains standing to seek such relief here. NML disbursed policy proceeds in error,

thus creating a live dispute over whether Sergio’s children are properly construed as direct

beneficiaries entitled to their share of benefits under the policy. ECF No. 30 ¶¶ 21, 22, 24; see

White, 913 F.2d at 167 (the controversy must be “real and substantial”). NML seeks a

declaration as to coverage so to avoid the specter of double liability. ECF No. 30 ¶¶ 22, 24; see

also Morris v. Prudential Ins. Co. of America, No. DKC 12–1946, 2013 WL 2370513, at *5 (D.

Md. May 30, 2013) (“[T]he insurer needed to show a real and reasonable fear of double liability

or vexatious, conflicting claims.”). NML, therefore, retains standing as to Count I.

         Similarly, NML may bring an unjust enrichment claim against Percy Escoto. If, as NML

contends, it has overpaid Percy in error and must pay again to the three minor children, then

NML has suffered injury as a result. ECF No. 30 ¶ 24; see Maryland Cas. Co, 312 U.S. at 274;

Morris, 2013 WL 2370513, at *5. Proceeding against a reluctant Percy on an unjust enrichment

theory is precisely the manner in which NML may disgorge his ill-gotten gains and avoid double

liability. See Khan v. Children’s Nat’l Health Sys., 188 F. Supp. 3d 524, 534 (D. Md. 2016) (a

showing of standing requires connecting the cause of action to a concrete harm). Defendant’s

motion to dismiss Count II is therefore denied.

   IV.      Motion to Appoint Guardian ad Litem

         NML also seeks appointment of a guardian ad litem for the three minor children pursuant



                                                  5
            Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 6 of 7



to Rule 17(c) of the Federal Rules of Civil Procedure. ECF No. 36; see Fed. R. Civ. P. 17. Rule

17(c) requires that appointment of a guardian ad litem for any unrepresented minor and for the

protection of his or her interests. Fed. R. Civ. P. 17(c)(2) (“The court must appoint a guardian ad

litem—or issue another appropriate order—to protect a minor or incompetent person who is

unrepresented in an action.”); see also Kollsman v. Cohen, 996 F.2d 702, 706 (4th Cir. 1993) (the

appointment of a guardian ad litem is within the discretion of the district court). To further

ensure that the minor’s interests are adequately protected, entry of any eventual judgment is

prohibited unless the minor has been “represented by a general guardian, conservator, or other

like fiduciary who has appeared.” Fed. R. Civ. P. 55(b)(2); see also Md. Code Ann., Rule 2-202

(if a minor is unrepresented the circuit court “shall appoint” a guardian ad litem).

        The minor defendants D.E., T.E., and T.H. are currently unrepresented.3 The mother and

next friend of D.E. and T.E. had been served on July 19, 2019, as has the mother and next friend

of minor T.H. on July 10, 2019. None have answered or otherwise responded. ECF Nos. 20 &

22. To ensure the interests of the minor children are advanced so that the case may proceed, the

Court grants NML’s motion. Fed. R. Civ. P. 17(c)(2); 55(b)(2).

        By not later than two weeks from the date of this opinion an Order, NML must identify a

competent proposed guardian ad litem for this court’s consideration and submit a proposed order

for appointment. The Court will consider the manner of compensation by separate, subsequent,

motion. Fed. R. Civ. P. 54; see also Kollsman, 996 F.2d at 705 n.2.




        3
           The Court recognizes that the appointment of an additional guardian ad litem may be necessary should the
interests of the minor’s require separate representation. See ECF No. 36 at 3; see also MD Rules Attorneys, Rule
19-301.7.

                                                        6
           Case 8:19-cv-01237-PX Document 39 Filed 07/07/20 Page 7 of 7



      Accordingly, it is this 7th day of July 2020, by the United States District Court for the

District of Maryland, ORDERED that:

           1. The Motion to Dismiss (ECF No. 28) the original complaint, filed by Defendant

              Percy Escoto, BE, and the same hereby IS, DENIED AS MOOT;

           2. The Motion to Dismiss (ECF No. 32) the amended complaint, filed by Defendant

              Percy Escoto, BE, and the same hereby IS, DENIED;

           3. The Motion to Appoint a Guardian Ad Litem (ECF No. 36) filed by Plaintiff

              Northwestern Mutual Life Insurance Company BE, and the same hereby IS,

              GRANTED;

           4. Within two weeks from the date of this opinion and order, Plaintiff Northwestern

              Mutual Life Insurance Company SHALL file a proposed order identifying a

              proper guardian ad litem;

           5. The Clerk is directed to TRANSMIT copies of the foregoing Memorandum

              Opinion and this Order to the parties.




7/7/2020                                                    /S/
Date                                                        Paula Xinis
                                                            United States District Judge




                                                7
